El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
En 5 de julio de 1933 Vicente lisera y Seda satisfizo al Tesorero de Puerto Rico la cantidad de $3,017.62, adeudados por la demandada Antonia Rieder Larrañaga por contribu-ciones vencidas durante los años económicos 1930-31, 1931-32 y 1932-33, sobre cinco fincas rústicas radicadas en la muni-cipalidad de Ponce, cuyo dominio pertenece a la referida señora. Se alega en la demanda que ni la demandada ni nadie a su nombre lia satisfecho al demandante ni en todo ni *414en parte la referida suma, cuyo pago reclama por medio de esta acción personal en cobro de dinero.
En su contestación la demandada describe cinco fincas rústicas, liaciendo constar que el demandante Vicente Usera y Seda tiene constituida a su favor hipoteca sobre las refe-ridas cinco fincas y que los $3,017.62, que se pagaron por con-cepto de contribuciones sobre los inmuebles descritos, deben acumularse a su gravamen hipotecario y ser reembolsados al tipo de interés especificado en dicho crédito hipotecario. Ad-mite la demandada que debía al Pueblo de Puerto Pico por concepto de contribuciones la cantidad que satisfizo el de-mandante y establece como única defensa la existencia del crédito hipotecario a favor del Sr. Usera y la acumulación que a su juicio debe hacerse de la cantidad pagada al crédito referido.
En vista de las admisiones de la parte demandada, el de-mandante solicitó y obtuvo sentencia sobre las alegaciones. En esta sentencia se condenó a la demandada a satisfacer al demandante la suma que se reclama en la demanda, inclu-yendo costas y honorarios de abogado. De esta sentencia apeló la demandada, alegando que la corte inferior erró al estimar que la materia nueva de la contestación no establece controversia alguna y al dictar sentencia sobre las alegacio-nes, declarando con lugar la demanda y condenando en costas y honorarios de abogado a la parte perdidosa. A juicio de la demandada el demandante tiene un crédito a su favor por la cantidad de $3,017.62 que no puede hacerse efectivo por la vía judicial sin haber vencido la obligación para cuya garan-tía se constituyó dicho gravamen. Es decir, la deudora acepta el pago y reconoce la obligación que surge a favor del demandante, pero entiende que la misma no es exigible y que por lo tanto no puede compelérsele a su inmediato cumpli-miento. La cuestión planteada es completamente sencilla. Se trata de una deuda legítima que la demandada, en su ca-rácter de deudora, tenía necesariamente que satisfacer. Dis-*415pone el artículo 1112 del Código Civil que cuando existe la obli-gación de pagar una deuda, el pago puede hacerse por cual-quier persona, tenga o no interés en el cumplimiento de la obligación, ya lo conozca y lo apruebe, o ya lo ignore el deu-dor. El que pagare por cuenta de otro podrá reclamar del deudor lo que hubiese pagado, a no haberlo hecho contra su expresa voluntad. Peñagarícano v. Llenza, 42 D.P.R. 214.
En el presente caso el demandante, qué tiene hipotecadas a su favor las fincas sobre las cuales pesaban las cdntribuciones vencidas, satisfizo el importe de las mismas, indudable-mente con el propósito de evitar que fuesen ejecutadas por el Tesorero de Puerto Rico. Es verdad que cuando el acreedor hipotecario satisface contribuciones vencidas sobre la propie-dad gravada, puede acumular dichas contribuciones al gravamen, pero ésta es una garantía que se concede para que el acreedor hipotecario pueda asegurar la obligación que surge a su favor con motivo del pago, ampliando el gravamen hipo-tecario con el importe de las contribuciones satisfechas. Ya hemos dicho que la hipoteca es un contrato puramente acce-sorio que no puede existir sin una obligación principal a cuyo cumplimiento sirve de garantía. El acreedor no está obli-gado a utilizar la garantía para el pago de su crédito si así no lo desea, pudiendo prescindir de la garantía hipotecaria y reclamar judicialmente la efectividad de la obligación me-diante una acción personal. Fernández v. Luyando 46 D.P.R. 687; Torres v. Fernández, 47 D.P.R. 845. Es lo que ha hecho' el Sr. Usera en el presente caso. Satisfizo al Tesoro Insular cierta cantidad de dinero que adeudaba la demandante por contribuciones vencidas y, haciendo uso de su derecho para reclamar inmediatamente el pago de la misma, en vez de acu-mular la contribución pagada al gravamen hipotecario cons-tituido a su favor, se ha valido de esta acción personal en cobro de dinero para que se le reintegre lo que legítimamente se le debe. Nadie puede discutir al acreedor hipotecario que paga contribuciones vencidas sobre la finca gravada, el de-*416recho de renunciar a la garantía qne le ofrece la ley y exigir el cumplimiento inmediato de la obligación que surge a su favor como consecuencia del pago.
El pronunciamiento sobre costas debe ser sostenido. La contestación a la demanda no establece controversia. Basta leer las alegaciones. De una parte, el derecho del deman-dante, claro y evidente; de la otra, la oposición de la deman-dada, viciosa y temeraria.

Debe confirmarse la sentencia apelada.